DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/JP2019/044349 which was filed on November 12, 2019.
A request to participate in the Patent Prosecution Highway (PPH) program was filed on July 2, 2021, and granted on September 3, 2021.
A preliminary amendment was received from the applicant on June 30, 2021.

Drawings
The drawings were received on June 30, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 30, 2021 and October 8, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 

	On line 13 of claim 1, the word “membersfacing” has been deleted and replaced with the phrase “members facing”.

Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance.  The pneumatic fender as claimed is not shown or suggested in the prior art because of the use of a pneumatic fender that is comprised of a body formed from a cylindrical portion and two hemispherical portions each having a plurality of reinforcing layers disposed between inner and outer rubber layers, the cords of said reinforcing layers having a cord angle in a neutral state between 25-45 degrees, where said reinforcing layers of said cylindrical and hemispherical portions face each other with a space and are bonded with a bonding member that is disposed in each of said spaces, said spaces having a plurality of different sizes.
The prior art as disclosed by Sakakibara et al. (US 9,499,243) and Yamada et al. (US 9,365,992) show the use of a pneumatic fender that is comprised of a body formed from a cylindrical portion and two hemispherical portions each having a plurality of reinforcing layers disposed between inner and outer rubber layers, the cords of said reinforcing layers having a cord angle in a neutral state between 15-45 degrees.     

Conclusion
11	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





December 21, 2021


/LARS A OLSON/Primary Examiner, Art Unit 3617